USCA11 Case: 22-10288     Date Filed: 10/13/2022    Page: 1 of 19




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10288
                   Non-Argument Calendar
                   ____________________

RHONDA BOYETTE,
                                              Plaintiff-Appellant,
versus
MARCUS ADAMS,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 5:19-cv-01802-LCB
                   ____________________
USCA11 Case: 22-10288            Date Filed: 10/13/2022         Page: 2 of 19




2                          Opinion of the Court                      22-10288


Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
       Rhonda Boyette appeals the district court’s partial grant of
summary judgment in favor of Detective Marcus Adams and its de-
cision to not exercise supplemental jurisdiction over her state law
claims. With respect to her claims of illegal seizure and malicious
prosecution brought pursuant to 42 U.S.C. § 1983, the district court
determined that Detective Adams was entitled to qualified immun-
ity. Because we agree that Detective Adams was entitled to quali-
fied immunity and that the district court acted within its discretion
in declining to exercise its supplemental jurisdiction, we affirm. 1
                                       I
       Ms. Boyette was married to James Monte Long, Sr. from
2011 to 2014. Together they had a son, J.L., who was born in 2011.
In 2014, Shortly after the couple divorced in 2014, Mr. Long filed a
report of child abuse with the City of Madison Police Department
(“MPD”) after finding J.L. with bruising on his face and right but-
tock. Mr. Long submitted with the report pictures of J.L.’s bruises
and a text message from Ms. Boyette admitting that she had caused


1 Although Ms. Boyette labeled her second claim as a false arrest, it properly
was, and was treated by the district court as, a claim for malicious prosecution
because the relevant arrest was effectuated pursuant to a warrant. See Wil-
liams v. Aguirre, 965 F.3d 1147, 1158 (11th Cir. 2020). Ms. Boyette’s argu-
ments on appeal acquiesce to this characterization.
USCA11 Case: 22-10288        Date Filed: 10/13/2022     Page: 3 of 19




22-10288               Opinion of the Court                         3

the injury. The pictures depicted bruising on J.L.’s face and a large
red imprint of a hand on his buttock.
      On June 18, 2016, Mr. Long filed another report with the
MPD concerning a bruise on J.L.’s leg that J.L. claimed was from
his mother. He again included pictures. The MPD closed a subse-
quent investigation due to lack of supporting evidence.
        In February of 2018, the MPD received a report from the
principal of J.L.’s school that J.L. had arrived at school with a note
addressed to his counselor. According to the note, Mr. Long made
J.L. take off his clothes and took pictures. Detective Adams began
investigating the potential production of child pornography.
        Detective Adams went to Mr. Long’s residence to ask about
the pictures. According to Detective Adams, the two had been ac-
quainted but he did not recognize Mr. Long’s name from the report
or initially realize who Mr. Long was upon seeing him in person.
Mr. Long explained to Detective Adams that he took the pictures
to document J.L.’s injuries, as he believed that J.L. was “getting the
hell beat out of him” by Ms. Boyette. The pictures depicted a large
bruise on J.L.’s right buttock and an adjacent large, discolored
bruise on his upper right leg.
       In continuing that investigation, Detective Adams shifted to
focusing on potential child abuse and arranged a forensic interview
for J.L. at the National Children’s Advocacy Center (“NCAC”).
During that interview, J.L. was largely unresponsive but admitted
that his mother spanked him, including on his buttocks and back
USCA11 Case: 22-10288          Date Filed: 10/13/2022       Page: 4 of 19




4                        Opinion of the Court                    22-10288

with a belt but did not use the belt “anymore.” The MPD closed
the case. 2
        A related medical examination concluded that the marks on
J.L.’s skin were normal childhood injuries. It also found no signs
of acute or chronic injury.
       In November of 2018, J.L.’s godmother and court-appointed
observer, Rebecca Goodsell, contacted Detective Adams about
concerns of Ms. Boyette abusing J.L. Ms. Goodsell apparently was
Mr. Long’s girlfriend, but the timeline and nature of their relation-
ship is unclear from the record. Detective Adams denied any
knowledge of that relationship at the time of the investigation.
       Ms. Goodsell emailed to Detective Adams pictures of J.L.’s
bruising and a recorded conversation between her and J.L. about
the bruising. In that conversation, J.L. repeatedly stated that he did
not know where or how he got the bruises on his back. Eventually,
however, he did state that several weeks prior his mother had
spanked him with a wooden paddle. He claimed that his mother
switched to a wooden paddle “because [she believed] the belt [had
not] been working.”
      Detective Adams advised Ms. Goodsell to file a police report
and she did so several days later, including images of J.L.’s bruising


2 According to Detective Adams, the conclusions of that report of “un-
founded” and “no crime committed” referred to the initial child pornography
case and not the case of physical abuse.
USCA11 Case: 22-10288        Date Filed: 10/13/2022     Page: 5 of 19




22-10288               Opinion of the Court                         5

from the most recent incidents. The set of pictures depicted a pair
of faded bruises on J.L.’s lower back, and another on his left hip and
upper left buttock.
       In early December of 2018, Mr. Long emailed Detective Ad-
ams photographs of J.L. he had taken several days before. The pic-
tures depicted large, discolored bruises on J.L.’s back, and smaller
bruises on his lower back, right buttocks, and several on his right
hip. Ms. Boyette admitted that, approximately one week earlier,
she had given J.L. three “licks” with the paddle.
       Detective Adams initiated another investigation and con-
tacted the Alabama Department of Human Resources (“DHR”).
Detective Adams also set up another forensic interview with the
NCAC, this time with December Guzzo, who was familiar with
and previously had interviewed J.L. on two occasions. In prepara-
tion, she reviewed all of J.L.’s prior interviews, discussed them with
previous examiners, and reviewed the photographs of his injuries.
        During the interview with Ms. Guzzo, J.L. stated that his
mother had spanked him a single time with the paddle for not get-
ting dressed, which “hurt a lot.” That occasion did not leave a
bruise, but a week prior he had three bruises on his “bottom” from
another paddling when his mother hit him three times. J.L. also
appeared to point at his lower back and buttocks when indicating
where his mother paddled him. There were “a lot of other times”
that a spanking left him with “red” and “blue” bruises from either
a belt or the paddle. His mother was the only person who paddled
him. The spankings made him “not happy,” and he wanted them
USCA11 Case: 22-10288         Date Filed: 10/13/2022     Page: 6 of 19




6                       Opinion of the Court                  22-10288

to stop. He was able to see the bruises on his backside in pictures
his father showed him. During the interview, J.L. drew a picture
of the paddle unprompted. Detective Adams observed the inter-
view from a live video feed in another room.
       Based on the interview, Ms. Guzzo opined that J.L. finally
was of an age where he could provide reliable and consistent infor-
mation, as he narrated freely in his own words when prompted
with open-ended questions and provided specific sensory details
about his experiences. Ms. Guzzo believed that, because J.L. was a
focused and willing cooperator in the interview and appeared to be
drawing information from his own experiences, there was no indi-
cation of bias or “coaching” in his statements. She further noted
that he did not provide leading answers, such as by saying “my dad
or mom told me to say,” or provide a one-sided recitation of the
facts. Finally, she opined that, in her experience, the nature of J.L.’s
bruising and the emotional impact of the punishment exceeded the
acceptable range of corporal punishment and, thus, was abuse.
       The day after J.L.’s forensic interview with Ms. Guzzo, Ms.
Boyette and her husband, Haden Boyette, visited the MPD with
J.L. Detective Adams told them that there was an open case con-
cerning J.L. and scheduled to speak with Ms. Boyette at a later date.
Mr. Boyette claimed that Mr. Long had “put up” J.L. to say that he
was being sexually abused by Mr. Boyette, but Detective Adams
explained that he was not a suspect and that the case did not in-
volve any allegations of sexual abuse. Meanwhile, Mr. Long filed
another report of abuse to J.L.
USCA11 Case: 22-10288        Date Filed: 10/13/2022      Page: 7 of 19




22-10288                Opinion of the Court                         7

       Several days later, Ms. Boyette arrived for her scheduled in-
terview with Detective Adams and signed a Miranda waiver form.
See Miranda v. Arizona, 384 U.S. 436 (1966). She assumed she was
there because J.L. “told [her] his dad told him to say stuff and called
him Judas.” Detective Adams showed her the pictures of J.L.’s
bruises, of which she claimed to not know the origin but admitted
to paddling J.L. on multiple occasions. She said that she did not
know how J.L. incurred his injuries but did not blame anyone else.
       Ultimately, Detective Adams informed Ms. Boyette that she
was under arrest for child abuse based on the cases dating back to
2014 and J.L.’s recent statements in the interview with Ms. Guzzo.
Specifically, Detective Adams arrested Ms. Boyette on suspicion of
violating Ala. Stat. § 26-15-3, which provides that “[a] responsible
person . . . who shall torture, willfully abuse, cruelly beat, or oth-
erwise willfully maltreat any child under the age of 18 years shall,
on conviction be guilty of a Class C felony.”
       Upon being placed in handcuffs, Ms. Boyette attempted to
hand Detective Adams several papers, which he believed to be re-
lated to her divorce with Mr. Long. Ms. Boyette replied: “No, it’s
about his daughter talking about what he did to her.” Detective
Adams declined to review the papers as they did not concern J.L.
      After arresting Ms. Boyette, Detective Adams returned to
the MPD lobby to inform Mr. Boyette of his wife’s charges. Mr.
Boyette avers that he asked Detective Adams to speak to J.L.,
which Detective Adams declined to do, allegedly stating that he did
USCA11 Case: 22-10288       Date Filed: 10/13/2022    Page: 8 of 19




8                      Opinion of the Court               22-10288

not care what J.L. had to say at that point and that he had heard
everything he needed to hear from J.L.
        Eventually, the charges against Ms. Boyette were dismissed
for improper venue. Detective Adams presented his case files and
notes to a magistrate in the appropriate venue and applied for a
warrant for Ms. Boyette’s arrest. The magistrate typed the com-
plaints for child abuse, which Detective Adams signed, found prob-
able cause for the charges, and issued a warrant for Ms. Boyette’s
arrest.
       In Detective Adams’ experience, magistrates in the area con-
sider repetitive bruising caused in the name of corporal punish-
ment to be excessive, thus giving rise to probable cause for child
abuse. Detective Adams also believed that he had probable cause
to arrest Ms. Boyette on the lesser offense of third-degree assault.
Detective Adams was not involved in the independent investiga-
tion by the DHR, which later found that Ms. Boyette had not
abused J.L. According to Detective Adams, the DHR determines
only whether to pursue remedial action for abuse, which does not
impact his decision to seek a warrant.
       Soon thereafter, Ms. Boyette voluntarily surrendered to law
enforcement and bonded out of jail that same day. The charges
brought against her were dismissed the next month. The county
judge determined that J.L. had been directed by Mr. Long to make
false allegations against Ms. Boyette and found Mr. Long in con-
tempt of court, sentencing him to 120 days in jail.
USCA11 Case: 22-10288         Date Filed: 10/13/2022     Page: 9 of 19




22-10288                Opinion of the Court                          9

      Ms. Boyette then filed this § 1983 action, raising five claims
against Detective Adams. For her illegal seizure and malicious
prosecution claims, she asserted that Detective Adams lacked prob-
able cause to arrest her. She also raised three related state-law
claims.
                                   II
       We review de novo a district court’s grant of summary judg-
ment, viewing the facts in the light most favorable to the non-mov-
ing party. See Terrell v. Smith, 668 F.3d 1244, 1249-50 (11th Cir.
2012). See also Fuqua v. Turner, 996 F.3d 1140, 1149 (11th Cir.
2021) (stating that all “reasonable” inferences must be resolved in
favor of the non-moving party). Summary judgment is appropriate
when “there is no genuine issue as to any material fact and [] the
moving party is entitled to a judgment as a matter of law.” Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotation omitted). See
also Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the
outcome of the suit under the governing law.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986). The mere fact that the record
contains some scintilla of evidence to support the non-movant’s
position is not dispositive; “a ‘genuine’ dispute requires that the ev-
idence is such that a reasonable jury could find for the non-mo-
vant.” Hammett v. Paulding Cnty., 875 F.3d 1036, 1049 (11th Cir.
2017).
USCA11 Case: 22-10288        Date Filed: 10/13/2022     Page: 10 of 19




10                      Opinion of the Court                 22-10288

                                  III
       To proceed with her constitutional claims under § 1983, Ms.
Boyette must overcome Detective Adams’ defense of qualified im-
munity. Qualified immunity shields government officials acting
within their discretionary authority from civil damages liability un-
less the official violated a statutory or constitutional right that was
clearly established at the time of the challenged conduct. See Ash-
croft v. al-Kidd, 563 U.S. 731, 735 (2011). “In this [C]ircuit, the law
can be ‘clearly established’ for qualified immunity purposes only by
decisions of the U.S. Supreme Court, Eleventh Circuit Court of Ap-
peals, or the highest court of the state where the case arose.”
Jacoby v. Baldwin Cnty., 835 F.3d 1338, 1344 (11th Cir. 2016).
                                  A
      Detective Adams was entitled to qualified immunity on Ms.
Boyette’s illegal seizure claim. As explained below, he had at least
arguable probable cause to arrest her.
       “Probable cause to arrest exists when law enforcement offi-
cials have facts and circumstances within their knowledge suffi-
cient to warrant a reasonable belief that the suspect had committed
or was committing a crime.” United States v. Gonzalez, 969 F.2d
999, 1002 (11th Cir. 1992). “This standard is met when the facts and
circumstances within the officer’s knowledge, of which he or she
has reasonably trustworthy information, would cause a prudent
person to believe, under the circumstances shown, that the suspect
has committed, is committing, or is about to commit an offense.”
USCA11 Case: 22-10288       Date Filed: 10/13/2022     Page: 11 of 19




22-10288               Opinion of the Court                        11

Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998) (internal quo-
tation marks omitted) (quoting Williamson v. Mills, 65 F.3d 155,
158 (11th Cir. 1995)). To that end, probable cause requires more
than mere suspicion but does not require convincing proof or the
level of proof necessary to support a conviction. See id. (citations
omitted). See also Gates v. Khokhar, 884 F.3d 1290, 1298 (11th Cir.
2018) (“innocent behavior frequently will provide the basis for a
showing of probable cause”) (citing Illinois v. Gates, 462 U.S. 213,
243 n.13 (1983)).
        Even if probable cause does not exist, “arguable probable
cause” still entitles an arresting officer to qualified immunity. See
Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir. 2002). Arguable prob-
able cause exists “where reasonable officers in the same circum-
stances and possessing the same knowledge as the [arresting of-
ficer] could have believed that probable cause existed to arrest.” Id.
(citation omitted). Arguable probable cause employs a standard of
objective reasonableness, such that it may be present “regardless of
the officer’s underlying intent or motivation.” Id. Here, the undis-
puted facts could have led a reasonable officer to believe that Ms.
Boyette violated Alabama law.
        Detective Adams was aware about Ms. Boyette’s potential
abuse of J.L. in 2014, when he was a mere two years old. In a text
message, she admitted to causing him injuries at that time. On four
more occasions over the next four years, Mr. Long or Ms. Goodsell
filed reports alleging abuse of J.L. by Ms. Boyette, with each report
accompanied by photographic evidence. Those photographs
USCA11 Case: 22-10288       Date Filed: 10/13/2022    Page: 12 of 19




12                     Opinion of the Court                22-10288

depicted bruising of varying degrees on J.L.’s backside—the back
of his legs, lower back, hips, and buttocks. Ms. Boyette admitted
to paddling J.L., including during a timeframe consistent with the
last set of photographs submitted by Mr. Long.
        Detective Adams also witnessed J.L. freely narrate his his-
tory of punishment, including being hit on his backside with a belt
and paddle, and the pain and negative feelings he endured. J.L.
stated that his mother was the only person who paddled him, and
voluntarily drew a picture of the paddle. Ms. Guzzo, a child foren-
sic interview specialist, believed that J.L. was sincere and that his
answers were free of evidence of bias or coaching. And when De-
tective Adams interrogated Ms. Boyette, she did not direct the
blame for J.L.’s injuries to any other person.
       Ms. Boyette does not dispute these facts. Instead, she posits
that a reasonable jury could find that Detective Adams was biased
in favor of Mr. Long because they were acquaintances from 30
years prior. Ms. Boyette’s theory has a shaky foundation. The bias,
she claims, is evinced by Detective Adams ignoring evidence of
coaching, such as in the recorded conversation between Ms. Good-
sell and J.L. That recording, however, shows a concerned adult
attempting to draw out an answer from a reticent child. Despite
her repeated questioning, at no time did Ms. Goodsell lead or sug-
gest an answer to J.L.
       With respect to the forensic interview between Ms. Guzzo
and J.L., Ms. Boyette asks that we infer coaching even though a
specialist who was intimately familiar with J.L. found none. She
USCA11 Case: 22-10288           Date Filed: 10/13/2022         Page: 13 of 19




22-10288                   Opinion of the Court                              13

then turns to Detective Adams’ failure to investigate her husband’s
allegations of coaching. But Detective Adams had no bona fide
concern with coaching at that time given Ms. Guzzo’s assessment,
so it was not surprising that the first mention of sexual abuse alle-
gations at the culmination of his investigation did not send him
running to question J.L. Furthermore, it was within the purview
of the NCAC to interview J.L., and such an interview had happened
not one day prior.
        Only reasonable inferences must be resolved in Ms. Boy-
ette’s favor. Ms. Boyette’s line of logic of is simply too attenuated
to create a genuine issue of material fact. See Fuqua, 996 F.3d at
1149; Lee, 284 F.3d at 1195. Detective Adams’ investigation may
not have been perfect, but the law does not demand perfection.3
       In sum, Detective Adams correctly determined that he had
probable cause to arrest Ms. Boyette based on years of repeated
punishment of a child with a belt and paddle that purportedly left
visible bruising, and which was supported by photographic evi-
dence and testimony. At a minimum, a reasonable officer in his
position could have believed that Ms. Boyette had committed a vi-
olation of Ala. Stat. § 26-15-3 by willfully abusing or cruelly beating




3 Ms. Boyette places great weight on our decision in Kingsland v. City of Mi-
ami, 382 F.3d 1220 (11th Cir. 2004), abrogated in part on other grounds by
Nieves v. Bartlett, 139 S. Ct. 1715 (2019). That decision is unpersuasive absent
reasonable evidence of explicit bias. See Kingsland, 382 F.3d at 1229-31.
USCA11 Case: 22-10288            Date Filed: 10/13/2022         Page: 14 of 19




14                         Opinion of the Court                       22-10288

J.L., and therefore had arguable probable cause. See Lee, 284 F.3d
at 1195; Rankin, 133 F.3d at 1435. 4
       Ms. Boyette’s arguments to the contrary are unavailing. For
starters, there is no dispute that “reasonable and appropriate” cor-
poral punishment generally is permissible under Alabama Law.
See Ala. Stat. § 13A-3-24(1); Gates, 884 F.3d at 1298. But this case
was not about the legality of each isolated instance of punishment
imposed upon J.L., but rather, Detective Adams’ investigation of
what appeared to be a pattern of violence (and resulting injuries)
over many years amounting to abuse or assault. Even if Detective
Adams was mistaken on the merits, the evidence required to sup-
port a finding of probable cause need not reach the level of proof
necessary to support a conviction. See Rankin, 133 F.3d at 1435.
See also Gates, 884 F.3d at 1298 (“The rationale behind qualified
immunity is that an officer who acts reasonably should not be held
personally liable merely because it appears, in hindsight, that he
might have made a mistake.”). Nor does the eventual dismissal of




4 Detective Adams also reasonably believed that he had probable cause to ar-
rest Ms. Boyette on the lesser offense of third-degree assault on a child. See
Ala. Stat. § 13A-6-22. See also Bombailey v. State, 580 So. 2d 41, 43 (Ala. Crim.
App. 1990) (affirming conviction for third-degree assault of a child for single
incident of beating, including with a belt, that left bruising). If Detective Ad-
ams had probable cause or arguable probable cause to arrest for any offense,
qualified immunity applied. See Grider v. City of Auburn, Ala., 618 F.3d 1240,
1258 (11th Cir. 2010).
USCA11 Case: 22-10288       Date Filed: 10/13/2022     Page: 15 of 19




22-10288               Opinion of the Court                        15

Ms. Boyette’s charges affect the validity of her arrest. See Marx v.
Gumbinner, 905 F.2d 1503, 1507 (11th Cir. 1990).
       Ultimately, Ms. Boyette’s attempts to create a genuine issue
of material fact as to whether Detective Adams was entitled to
qualified immunity for her illegal seizure claim fall short. Detective
Adams was acting within his discretionary authority, and he was
entitled to qualified immunity from Ms. Boyette’s illegal seizure
claim because he had probable cause, or at least arguable probable
cause, for the arrest.
                                  B
       Detective Adams also was entitled to qualified immunity on
Ms. Boyette’s malicious prosecution claim, as there was no genuine
issue of material fact as to whether he reasonably believed that he
had probable cause to arrest her. To establish a § 1983 malicious
prosecution claim, a plaintiff must show: (1) the elements of the
common law tort of malicious prosecution; and (2) a violation of
her Fourth Amendment right to be free from unreasonable sei-
zures. See Thompson v. Clark, 142 S. Ct. 1332, 1337-38 (2022);
Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003). Under Alabama
law, the elements for the common-law tort of malicious prosecu-
tion are (1) a judicial proceeding instituted or continued by the pre-
sent defendant, (2) with malice and without probable cause,
(3) that terminated in the plaintiff accused’s favor, and (4) caused
damage to the plaintiff accused. See Grider, 618 F.3d at 1256 (citing
Wood, 323 F.3d at 882).
USCA11 Case: 22-10288       Date Filed: 10/13/2022    Page: 16 of 19




16                     Opinion of the Court                22-10288

       As to the second prong, “it is well established that an arrest
without probable cause is an unreasonable seizure that violates the
Fourth Amendment.” Id. (citations omitted). As such, the exist-
ence of probable cause defeats a § 1983 malicious prosecution
claim. See id. See also Washington v. Howard, 25 F.4th 891, 904
(11th Cir. 2022) (“If an officer fully and honestly places evidence
before the magistrate, reasonably believing that there is probable
cause, those ‘procedural steps . . . shield against a Fourth Amend-
ment claim.’”) (citing Hupp v. Cook, 931 F.3d 307, 324 (4th Cir.
2019)).
       Ms. Boyette argues that Detective Adams was not entitled
to qualified immunity on her malicious prosecution claim because
he lacked probable cause for the same reasons discussed above.
Once again, she cannot show that Detective Adams lacked proba-
ble cause or arguable probable cause, or that in the context of this
claim, that he unreasonably believed that he had probable cause
when securing the warrant. See id.
       Although Ms. Boyette does not change the tenor of her ar-
gument, several facts that were less relevant above merit mention-
ing here given the timing of her second arrest (which took place
several months after her initial warrantless arrest). Such facts in-
clude the papers that Ms. Boyette handed to Detective Adams after
she was initially placed under arrest, the allegations by Mr. Boyette
against Mr. Long from that same day, and the Boyettes’ request
that Detective Adams speak with J.L. again. Ms. Boyette argues
that had Detective Adams further investigated that evidence, he
USCA11 Case: 22-10288      Date Filed: 10/13/2022    Page: 17 of 19




22-10288               Opinion of the Court                      17

may have determined that Mr. Long coached J.L. and that may
have created an issue of fact as to whether there was actual proba-
ble cause to support the second arrest. But see Lowe v. Aldridge,
958 F.2d 1565, 1570 (11th Cir. 1992) (conflicting evidence did not
negate probative value of incriminating evidence used to procure
warrant in child abuse case, such that no genuine issue of material
fact existed as to objective reasonableness of defendants’ actions,
warranting summary judgment on remand).
       Detective Adams declined to review that evidence and his
decision was objectively reasonable at the time. And he only
needed to reasonably believe that he had probable cause in secur-
ing the warrant from the magistrate judge. The papers did not re-
late to J.L., and J.L.’s case did not concern allegations of sexual
abuse. The very day before, Detective Adams sat and watched Ms.
Guzzo interview J.L., who affirmed that his mother had paddled
him on multiple occasions and otherwise physically punished him
for years. Ms. Guzzo, a specialist in interviewing child abuse vic-
tims and who was familiar with J.L., believed that J.L. was sincere.
       Given this context and his awareness of the complaints of
alleged abuse to J.L. since his infancy, Detective Adams could have
reasonably believed, in presenting his case files and notes to the
magistrate, that he had probable cause to arrest Ms. Boyette on
charges of child abuse. See Washington, 25 F.4th at 904. Because
Ms. Boyette does not argue that Detective Adams made a material
omission or excluded exculpatory evidence, and does not argue
that the warrant was facially invalid, the magistrate’s subsequent
USCA11 Case: 22-10288       Date Filed: 10/13/2022     Page: 18 of 19




18                     Opinion of the Court                 22-10288

determination of probable cause shields Detective Adams from lia-
bility. See id. Consequently, the district court did not err in grant-
ing summary judgment on qualified immunity grounds on Ms.
Boyette’s malicious prosecution claim.
                                 IV
       The district court had original jurisdiction over Ms. Boy-
ette’s constitutional claims under § 1983 pursuant to 28 U.S.C.
§ 1331. There is no dispute that her constitutional claims arose out
of a common nucleus of operative fact as the state law claims,
namely, Detective Adams’ investigation of J.L.’s injuries. The dis-
trict court therefore had the authority and discretion to exercise
supplemental jurisdiction over her state law claims. See Parker v.
Scrap Metal Processors, Inc., 468 F.3d 733, 742-43 (11th Cir. 2006).
        Such discretion may arise under four circumstances, but
only one is relevant here, that is, whether “the district court has
dismissed all claims over which it has original jurisdiction.” Id. at
743. To that end, because the district court properly granted sum-
mary judgment on the constitutional claims, it acted within its dis-
cretion when it subsequently declined to exercise supplemental ju-
risdiction over state law claims that no longer had a federal anchor.
See Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342,
1352-53 (11th Cir. 1999).
USCA11 Case: 22-10288      Date Filed: 10/13/2022    Page: 19 of 19




22-10288              Opinion of the Court                      19

                                V
       We affirm the district court's grant of summary judgment
on the federal claims. We also affirm the district court’s decision
to not exercise jurisdiction over the remaining state-law claims.
      AFFIRMED.